Citation Nr: 1222644	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  93-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES
 
1.  Entitlement to service connection for kidney stones.
 
2.  Entitlement to service connection for a skin disorder, claimed as eczema and psoriasis.
 
3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.
 
4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a transurethral resection of the bladder neck and prostate with chronic cystitis.
 
5.  Entitlement to service connection for a bladder and prostate disorder other than prostate cancer, to include residuals of a transurethral resection of the bladder neck and prostate with chronic cystitis, benign prostatic hypertrophy or residuals thereof, prostatitis or residuals thereof, and bladder tuberculosis or residuals thereof, to include secondary to psychogenic polyuria, status post stimulator implant, with residual scar.
 
6.  Entitlement to a total disability rating based on individual unemployability.
 
(The issue of entitlement to Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. § 1922 is addressed in a separate decision.)
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1952 to September 1954.  He had additional service in the United States Army Reserve from November 1973 to July 1991 with periods of active duty for training and inactive duty training.
 
This matter comes before the Board of Veterans' Appeals (the Board) from an April 1992 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).
 
In November 1994, the Board dismissed the claims of entitlement to service connection for kidney stones and eczema and the application to reopen claims of entitlement to service connection for diabetes mellitus and a transurethral resection of the bladder neck and prostate with chronic cystitis.  The basis for the dismissal was a failure to present well-grounded claims.  The Veterans Claims Assistance Act of 2000 eliminated the prior legal requirement that a claimant present a well-grounded claim.
 
Prior to the enactment of the Veterans Claims Assistance Act of 2000, however, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 1996, the Court vacated the Board's decision and remanded the case for additional development and readjudication.  
 
This matter was most recently before the Board in February 2010, at which time it was remanded so that additional development could be undertaken.
 
In its November 1994 decision, the Board noted that the Veteran raised the issues of entitlement to service connection for psoriasis.  The RO has not adjudicated this claim.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that VA must consider alternative disorders within the scope of an initial claim for service connection for a specific disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board construes the appellant's claim broadly as a claim of entitlement to service connection for a skin disorder, to include eczema and psoriasis.  Id.
 
The Veteran has raised the issues of entitlement to service connection for prostatitis or residuals thereof, and bladder tuberculosis or residuals thereof.  In a May 2006 statement, a private doctor noted that he was treating the Veteran for benign prostatic hypertrophy.  While the RO denied a claim of entitlement to service connection for prostate cancer in an August 2011 rating decision, the RO has not adjudicated the other issues involving disorders of the prostate and bladder.  In light of the Clemons doctrine, the Board construes the appellant's claim broadly as a claim of entitlement to service connection for a bladder and prostate disorder other than prostate cancer, to include prostatitis or residuals thereof, benign prostatic hypertrophy or residuals thereof, and bladder tuberculosis or residuals thereof, to include secondary to psychogenic polyuria, status post stimulator implant, with residual scar.
 
The Board is reopening the claim of entitlement to service connection for residuals of a transurethral resection of the bladder neck and prostate with chronic cystitis, and is merging it with the broader claim for a bladder and prostate disorder, other than prostate cancer.
 
In light of the above, the issues are stated on the title page.
 
The issues of entitlement to service connection for blepharitis, hypertension, and high cholesterol; as well as entitlement to nonservice-connected pension benefits and special monthly pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The issues of entitlement to service connection for a bladder and prostate disorder other than prostate cancer, to include residuals of a transurethral resection of the bladder neck and prostate with chronic cystitis, prostatitis or residuals thereof, benign prostatic hypertrophy or residuals thereof, and bladder tuberculosis or residuals thereof, to include secondary to psychogenic polyuria, status post stimulator implant, with residual scar; and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 

FINDINGS OF FACT
 
1.  The competent medical evidence preponderates against finding that the Veteran has had kidney stones during the appellate term.
 
2.  The competent medical evidence preponderates against finding that the Veteran currently has had a chronic skin disorder, claimed as eczema and psoriasis, during the appellate term.
 
3.  In an August 1984 decision, the Board determined that a previously denied claim of entitlement to service connection for diabetes mellitus had not been reopened.
 
4.  The evidence submitted since the August 1984 Board decision, by itself, or when considered with the previous evidence of record, is not so significant that it must be considered in order to fairly decide the claim.
 
5.  A December 1984 rating decision declined to reopen a claim of entitlement to service connection for a transurethral resection of the bladder neck and prostate with chronic cystitis.  In the absence of a perfected appeal, that decision is final.
 
6.  The evidence submitted since the December1984 RO determination, by itself, or when considered with the previous evidence of record, is so significant that it must be considered in order to fairly decide the claim.
 
 
CONCLUSIONS OF LAW
 
1.  Kidney stones were not incurred in or aggravated by service, and they may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011).
 
2.  A skin disorder, claimed as eczema and psoriasis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.303.
 
3.  The Board's August 1984 decision denying the reopening of the claim of diabetes mellitus is final.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); 38 C.F.R. § 3.156 (1991).
 
4.  A December 1984 rating decision declining to reopen a claim of entitlement to service connection for a transurethral resection of the bladder neck and prostate with chronic cystitis is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (1991).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in April 2004, October 2005, March 2007, July and October 2009, and April, June, and November 2010 of the information and evidence needed to substantiate and complete a claim that had been previously denied, and of the information and evidence needed to substantiate and complete an original claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided information addressing how disability evaluations and effective dates are assigned in the March 2007 correspondence.  
 
The July and October 2009 correspondence provided him notice of the basis for the 1984 decision denying the claim to reopen the claim of entitlement to service connection for diabetes mellitus, and told the appellant that he needed to submit new and material evidence that related to that basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the December 2006 remand, the Board directed VA to provide the appellant in writing the new and material definition applicable to his claims to reopen, namely 38 C.F.R. § 3.156 (2001).  March 2007, July 2009, and October 2009 correspondence provided the current new and material definition (in effect after August 29, 2001) instead of the old one.  In the October 2009 supplemental statement of the case, VA, however, applied the old new and material definition.  Therefore, the appellant is not prejudiced by adjudicating the claim now without being given the old new and material definition in writing.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board, therefore, finds that VA substantially complied with the remand instructions with regard to providing the old new and material definition.  Another remand to provide the Veteran the old new and material definition in writing is unnecessary.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO afforded the Veteran general medical examinations in March and July 2011 and obtained VA treatment records.  Pursuant to the February 2010 remand, VA obtained records from Dr. Valvo.  The Veteran submitted some private treatment records, most dated prior to his claim in September 1991.  In the various VCAA and other correspondence, VA asked the appellant to identify treatment providers who had cared for his disorders.  He did not respond.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the claimant with regard to obtaining private treatment records.
 
VA obtained the Veteran's service treatment records from his period of active duty.  In an October 1996 Court memorandum decision, the Court directed the Board to attempt to obtain the Veteran's active duty for training records.  Pursuant to several remands, VA attempted to obtain all records from the Veteran's period of Army Reserve service, to include all service treatment and personnel records along with verification of the specific dates of active duty for training and inactive duty training.  VA contacted the National Personnel Records Center, the Defense Finance and Accounting Service, and the United States Army Human Resources Command.  
 
As for service treatment records, VA was able to only a November 1988 quadrennial examination report.  Significantly, the Veteran acknowledged in an August 1997 that he had never received any treatment for the disorders on appeal at a service medical facility while on active duty for training or inactive duty training.
 
VA obtained some service personnel records and payroll records.  VA, however, was unsuccessful in obtaining documentation verifying each specific date that the appellant performed active duty for training and inactive duty training.  
 
Pursuant to the February 2010 remand, VA prepared a written memorandum in September 2010 stating that the following records do not exist and that further attempts to obtain them would be futile: 1) records showing all periods of active duty for training and inactive duty training during his service in the Army Reserve from November 1973 to July 1991; and 2) a complete set of examination and treatment records compiled by or on behalf of the Army Reserve during the period from November 1973 to July 1991.  VA was to provide notice to the appellant of the foregoing in accordance with 38 C.F.R. § 3.159(e), and afford him an opportunity to respond.  In November 2010 correspondence, VA informed the Veteran that they were unable to secure pertinent records indicating the exact dates of active duty for training and inactive duty training along with examination reports.  In a December 2010 letter, the appellant responded by indicating that he understood that the records showing the exact dates of active duty for training and inactive duty training along with examination reports were unavailable.  

The Board, therefore, finds that VA substantially complied with the remand instructions with regard to providing the claimant notice as to the findings in the September 2010 memorandum.  Dyment.  Another remand to provide the Veteran a copy of the September 2010 memorandum is unnecessary.
 
VA has a heightened duty to assist the appellant in developing his claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).
 
The Veteran was not provided with a VA medical opinion with regard to his claim to reopen the issue of entitlement to service connection for diabetes mellitus.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); but cf. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  As the appellant did not present new and material evidence on the one unestablished fact, evidence of in-service incurrence or aggravation of diabetes mellitus, in this claim; the undersigned finds that a VA medical opinion cannot be secured.
 
There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  
 

Entitlement to service connection for kidney stones and for a skin disorder, claimed as eczema and psoriasis
 
Governing law and regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
 
Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the Army Reserves.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011). Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106.
 
Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Analysis
 
The Veteran contends that he has kidney stones, eczema, and psoriasis.  The Board has reviewed all of the evidence of record, to include the VA and private treatment records, a statement from a private doctor, and VA examination reports.  These records do not show that the Veteran currently has, or has had, kidney stones and/or a skin disorder, claimed as eczema and psoriasis, since he filed his claim in September 1991.  
 
Kaiser Permanente records submitted by the Veteran show that he had right and left kidney stones in 1985 and 1988, respectively.  In an October 1991 statement acknowledged that he was last treated for kidney stones in 1988.  April 2001 and August 2007 private computed tomography (CT) scans of the kidneys showed no renal stones.  In a May 2006 statement, the Veteran's treating doctor at Kaiser did not indicate that he was treating the appellant for kidney stones.  A January 2009 private CT scan of the kidneys revealed renal lesions but no kidney stones.  The March 2011 VA examination report does reveal a diagnosis of kidney stones.  At a 2011 VA examination, the claimant denied any history of urinary tract stones and kidney stones were not diagnosed.  
 
The Kaiser Permanente records submitted by the Veteran show that he last had eczema in July 1990 and folliculitis in July 1991.  In a May 2006 statement, the Veteran's treating doctor at Kaiser did not indicate that he was treating the appellant for a skin disorder.  At the March 2011 VA examination, there were no signs of skin disease and a skin disorder was not diagnosed.  At the July 2011 VA examination, the only skin abnormality was an incisional scar and a skin disorder was not diagnosed.
 
Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Kidney stones and skin disorders are not disorders for which lay witnesses are competent to identify the medical disability.  Id.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statements.  While the appellant can attest to factual matters of which he has first-hand knowledge, e.g., pain and skin changes, he is not competent to state that he has either a kidney stone or a skin disorder due to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence addressing the etiology of any kidney stone or skin disorder.  
 
Even if the appellant was competent to offer a medical opinion, there is no medical evidence that he has had a kidney stone or a skin disorder since filing his claim of entitlement to service connection.  That is, the private and VA treatment records, a private doctor's statement, and VA examination reports submitted since his September 1991 claim do not show that he has or has had kidney stones or a skin disorder since that date.  Further, there is no competent evidence linking kidney stones or a skin disorder with the claimant's active duty, ACDUTRA, and INACDUTRA service.  
 
In various statements, the Veteran argues that he is entitled service connection for kidney stones and a skin disorder because he had these disorders while he was a member of the Army Reserves.  He does not argue that he was on ACDUTRA or INACDUTRA when these disorders were present, rather, he simply argues that service connection is in order because he was a reservist when these disorders were manifest.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  The appellant is not, however, entitled to service connection for a disorder if it was not incurred or aggravated during a period of ACDUTRA or if the disorder was not due to an injury incurred or aggravated during a period of INACDUTRA.
 
Hence, the claims are denied.
 
In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus
 
Governing law and regulations
 
A decision of the Board becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
The Veteran filed his claim to reopen in September 1991.  Under 38 C.F.R. § 3.156(a) (1991), new and material evidence means evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration; that is neither cumulative nor redundant; and that, by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim.  
 
Analysis
 
Entitlement for service connection for diabetes mellitus was originally denied by the Board in March 1966.  The Board declined to reopen the claim in August 1984.  The evidence of record in August 1984 consisted of service, VA, and private treatment records; a June 1965 private doctor statement; VA examination reports; and the appellant's contentions.  Service treatment records from his period of active duty do not reveal a diagnosis of diabetes mellitus.  In June 1965, a private doctor first diagnosed diabetes mellitus.   VA and private treatment records and VA examination reports show a diagnosis of diabetes mellitus.  The Veteran asserted that he had diabetes mellitus during active duty.  See, e.g., November 1983 VA Form 9.
 
The Veteran asserts not only that his diabetes mellitus was incurred in active duty but alternatively that it was incurred in or aggravated during ACDUTRA or INACDUTRA.  A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997). A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  If the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen his claim. See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).
 
For evidence to be new and material, it must establish that the diabetes mellitus  was incurred in active duty or that it was incurred or aggravated during a period of active duty or ACDUTRA.  Service connection cannot be granted for diabetes mellitus incurred or aggravated during INACDUTRA unless due to an injury.  Since the August 1984 Board decision, the evidence associated with the claims file are the November 1988 quadrennial examination report, VA and private treatment records, a May 2006 statement from a private doctor, VA examination reports, and the Veteran's arguments.
 
The medical evidence shows that the Veteran still has diabetes mellitus.  These records do not, however, reveal that the diabetes mellitus was incurred in active duty, that it was incurred or aggravated during a period of ACDUTRA, or that it was incurred or aggravated due to an injury sustained during INACDUTRA.  
 
The Veteran's allegations that diabetes mellitus was incurred during active duty were part of the record at the time of the 1984 decision, as his application for service connection included consideration of in-service incurrence.  Thus, his current statements are not new and material evidence.  As to his assertions that diabetes mellitus was incurred in or aggravated during active duty, ACDUTRA or INACDUTRA, his current statements alone cannot constitute new and material evidence because his statements are lay assertions of medical causation.  Diabetes mellitus is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court specifically noted that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."  
 
Hence, none of the evidence associated with the claims file since the August 1984 Board decision is new and material.
 
Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 
 
The claim to reopen is denied. 
 

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a transurethral resection of the bladder neck and prostate with chronic cystitis
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
The Veteran filed his claim to reopen in September 1991.  Hence, the claim is subject to 38 C.F.R. § 3.156(a) (1991).  
 
The Veteran's claim of entitlement for service connection for residuals of a transurethral resection of the bladder neck and prostate with chronic cystitis was originally denied by the Board in August 1984 on the basis that the disorder was not incurred in or aggravated by the Veteran's period of active duty and it was not related to the service-connected psychophysiologic genitourinary reaction manifested by frequency.  A December 1984 rating decision declined to reopen a claim of entitlement to service connection for a transurethral resection of the bladder neck and prostate with chronic cystitis.  The evidence of record at that time consisted of private treatment records showing that the appellant underwent a transurethral resection of the bladder neck and prostate in 1983.  The RO notified the claimant of the December 1984 determination and provided him with his appellate rights.  He did not appeal that denial.  Hence, the rating decision is final.  38 U.S.C.A. § 7105.
 
Since the Veteran submitted a request to reopen his claim in September 1991, the evidence of record includes a July 2011 VA examination report in which the examiner stated that the appellant's current urinary disorder is related to the urinary disorder that developed during service that was diagnosed as "psychogenic" in nature.
 
This is medical nexus evidence linking residuals of the transurethral resection of the bladder neck and prostate with chronic cystitis to the service-connected psychogenic polyuria, status post stimulator implant, with residual scar.  The evidence submitted since the December 1984 RO determination bears directly and substantially upon the specific matter under consideration; it is neither cumulative nor redundant; and, by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim of entitlement to service connection for residuals of the transurethral resection of the bladder neck and prostate with chronic cystitis.  Thus, the evidence is considered new and material, and the claim is reopened.
 
 
ORDER
 
Entitlement to service connection for kidney stones is denied.
 
Entitlement to service connection for a skin disorder, claimed as eczema and psoriasis, is denied.
 
New and material evidence has not been received to reopen a claim of entitlement to service connection for diabetes mellitus.  
 
New and material evidence having been submitted, the claim of entitlement to service connection for a transurethral resection of the bladder neck and prostate with chronic cystitis is reopened.
 
 
REMAND
 
In light of the reopening of the claim of entitlement to service connection for a transurethral resection of the bladder neck and prostate with chronic cystitis, that claim is merged with the more general claim of entitlement to service connection for a bladder and prostate disorder other than prostate cancer.  Clemons.
 
The Veteran had tuberculosis in-service.  He now claims, in part, that he has bladder tuberculosis.  In an October 2004 urological consult by Dr. Shenassa, a presumptive diagnosis of prostatitis was made.  In a May 2006 statement, a private doctor at Kaiser Permanente noted that he was treating the Veteran for benign prostatic hypertrophy.  The Veteran later underwent radiation therapy for prostate cancer as well as a prostatectomy.  A VA examination is necessary to determine the nature and etiology of his bladder and prostate disorders other than prostate cancer.
 
VA should ask the Veteran to identify all treatment for his bladder and prostate disorders since active service, attempt to obtain any additional records from Dr. Valvo and Kaiser Permanente, as well as attempt to obtain records from Drs. Shenassa, Hafer, and Dikranian.  The RO should also obtain any additional records from the West Los Angeles VA Medical Center and its affiliated community based outpatient clinics since August 2011.  
 
Finally, in an August 2011 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability.  In September 2011, the appellant filed a timely notice of disagreement with that denial.  As such, a statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 242 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
1.  The RO should ask the Veteran to identify any and all treatment providers for his claimed bladder and prostate disorders since his separation from active service.  The RO should then attempt to obtain all identified records which have not been previously secured.  In any event, the RO must attempt to obtain all treatment records from the West Los Angeles VA Medical Center and its affiliated community based outpatient clinics since August 2011; all records regarding bladder and prostate treatment from Kaiser Permanente since September 1991; all records from Dr. Valvo since July 2010; and all records from Drs. Shenassa, Hafer, and Dikranian.  Any records obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.   The claimant must then be given an opportunity to respond. 
 
2.  After completion of all of the foregoing, the Veteran must be afforded a VA urological examination by a physician.  The claims folder and access to Virtual VA are to be made available to the examiner to review.  Following the examination, the examiner should identify all current prostate and bladder disorders, to include the presence or absence of bladder tuberculosis or residuals thereof, residuals of a transurethral resection of the bladder neck and prostate with chronic cystitis, prostatitis or residuals thereof, and benign prostatic hypertrophy or residuals thereof.  
 
If the Veteran has bladder tuberculosis or residuals thereof, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the disorder is related to active service, to include in-service tuberculosis and urinary symptomatology, and whether it is at least as likely as not, i.e., is there a 50/50 probability that it is caused or aggravated by  psychogenic polyuria, status post stimulator implant.  
 
If the Veteran has residuals of a transurethral resection of the bladder neck and prostate with chronic cystitis, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the disorder is related to active service, to include in-service urinary symptomatology, and whether it is at least as likely as not, i.e., is there a 50/50 probability that it is caused or aggravated by psychogenic polyuria, status post stimulator implant, with residual scar.

If the Veteran has prostatitis or residuals thereof, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the disorder is related to active service, to include in-service urinary symptomatology, and whether it is at least as likely as not, i.e., is there a 50/50 probability that it is caused or aggravated by psychogenic polyuria, status post stimulator implant, with residual scar .
 
If the Veteran no longer has prostatitis or residuals thereof, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the prostatitis diagnosed in October 2004 was related to active service, to include in-service urinary symptomatology.  The examiner must also address whether it is at least as likely as not, i.e., is there a 50/50 probability that psychogenic polyuria, status post stimulator implant, with residual scar caused or aggravated the prostatitis diagnosed in October 2004.
 
If the Veteran has benign prostatic hypertrophy or residuals thereof, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the disorder is related to active service, to include in-service urinary symptomatology, and whether it is at least as likely as not, i.e., is there a 50/50 probability that psychogenic polyuria, status post stimulator implant, with residual scar caused or aggravates the disorder.
 
If the Veteran no longer has benign prostatic hypertrophy or residuals thereof, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the benign prostatic hypertrophy diagnosed in May 2006 was related to active service, to include in-service urinary symptomatology, and whether it is at least as likely as not, i.e., is there a 50/50 probability, that psychogenic polyuria, status post stimulator implant, with residual scar caused or aggravated the benign prostatic hypertrophy diagnosed in May 2006.
 
For any other bladder or prostate disorder other than prostate cancer and its residuals thereof, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 probability, that the disorder is related to active service, to include in-service urinary symptomatology, and whether it is at least as likely as not, i.e., is there a 50/50 probability, that psychogenic polyuria, status post stimulator implant, with residual scar caused or aggravates the disorder.
 
A complete rationale for any opinion offered must be provided.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any bladder or prostate disorder is unknowable.
 
3.  The Veteran is to be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 
 
4.  After the development requested is completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner has documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for a bladder and prostate disorder other than prostate cancer, to include secondary to psychogenic polyuria, status post stimulator implant, with residual scar.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  The case should be returned to the Board for further appellate review, if in order, after completion of the directives in paragraph 6.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified by the RO.
 
6.  Before the case is returned to the Board and after the issue of entitlement to service connection for a bladder and prostate disorder is readjudicated, the RO must issue a statement of the case addressing the claim of entitlement to a total disability rating based on individual unemployability to the appellant and his representative.  The appellant is hereby informed that the Board may only exercise appellate jurisdiction over this matter if she perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  If the claim of entitlement to a total disability rating based on individual unemployability remains denied and the Veteran perfects an appeal, the RO must undertake any development necessary to adjudicate the claims of entitlement to service connection for blepharitis, hypertension, and high cholesterol, and adjudicate those claims.  If the RO grants entitlement to service connection for any of those disorders, the RO should readjudicate the issue of entitlement to a total disability rating based on individual unemployability.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


